DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered as follows:
Applicant argues that the objections to claims 27 and 37 should not be maintained in view of the amendments.  This argument is persuasive in view of the amendments. Therefore, these objections are not maintained. 
Applicant does not agree with the double patenting rejection. However, no terminal disclaimer is filed. Therefore, the rejection is maintained.
Applicant argues that the 35 USC 112(b) rejection for claim 27 should not be maintained in view of the amendments.  This argument is persuasive in view of the amendments. Therefore, these rejections are not maintained.
Applicant argues that the 35 USC 101 rejection for claim 40 should not be maintained in view of the amendments.  This argument is persuasive in view of the amendments. Therefore, these rejections are not maintained.
Applicant argues that the 35 USC 102 and 35 USC 103 rejections should not be maintained in view that “Johnson, at most, discloses generally that a communication path 213 of a vehicle network 212 may include conductive wires capable of transmitting signals to various components.  Johnson does not distinguish between these components nor disclose or suggest why one skilled in the art would choose to transmit a signal in some cases wirelessly and in other cases in a wired manner. Johnson certainly does not disclose the specific arrangement of the present claims.” However, Johnson discloses in “[0041] the communication path 213 of the vehicle network 212 may be formed a medium suitable 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 34, 36-38, 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 36-39, 41of copending Application No. 16/331,393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations as per Claims 21, 34, 36-38, and 40 of the instant application correspond to limitations of claims 20, 36-39, and 41, respectively, of the reference application, except for variations in terminology.
Specifically, limitations as per the parking control unit, first data processing device, sensor unit(s), environment sensor(s), communications interface, environment sensor data, communications module, environment data, wireless communications network, second data processing device, and Cloud server in Claims 21, 34, 36-38, and 40 of the instant application correspond to limitations as per the parking controller, first data processor, sensor units, surroundings sensors, communication interface, surroundings sensor data, communication module, output data, wireless communications network, second data processor, and cloud server, respectively, of Claims 20, 36-39, and 41, respectively, of the reference application.  
These variations in terminology do not distinguish the limitations of the instant application from corresponding limitations as per the reference application.  For example, the environment sensors of the instant application are for sensing the environment of a motor vehicle and the surrounding sensors of the reference application are for detecting surroundings of a motor vehicle, but both the instant application (Specification Page 29 Lines 8-13) and the reference application (Specification Page 18 Lines 6-9) disclose that the data from the sensors are used to ascertain dimensions of a free or occupied space.
For these reasons, Claims 21, 34, 36-38, and 40 the instant application are included within, and therefore anticipated by, Claims 20, 36-39, and 41, respectively, of the reference application.  Therefore, Claims 21, 34, 36-38, and 40 are rejected.
Claims 22-24, 27-33, 39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 28-35, 40 of copending Application No. 16/331,393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 22-24, 27-33, 39 in the instant claims are found in the reference claims 21-24, 28-35, 40.
Regarding Claim 22, the reference application teaches in claim 21 the second data processor is configured for transmitting the at least one of the output data and the surroundings sensor data to the cloud server via the further wireless communications network.
Regarding Claim 23, the reference application teaches a second data processor is a mobile terminal in claim 22 and a mobile telephone in claim 23. 
Regarding Claim 24, the reference application teaches in claim 24 the second data processor is a main control unit for a motor vehicle.
Regarding Claim 27, the reference application teaches the communication module includes a first communication interface for wired data reception and a second communication interface data transmission to the second data processor in claim 28 and the first communication interface is a bus communication interface and the second communication interface is WLAN or Bluetooth communication interface in claim 29.
Regarding Claim 28, the reference application teaches in claim 30 parking controller, first data processor, and second data processor configured to ascertain, based on the surroundings sensor data, dimensions of at least one of a vacant space in the surroundings and a space in the surroundings that is occupied by a motor vehicle and ascertain surroundings data corresponding to the ascertainment of the dimensions.
Regarding Claim 29, the reference application teaches in claim 31 a position sensor, the first data processor is configured to transmit position data, corresponding to a detection by the position sensor of a position of the vehicle, to the second data processor, for transmission by the second data processor of the position data to the cloud server via a further wireless communications network.
Regarding Claim 30, the reference application teaches in claim 32 position sensor is integrated with the first data processor or with the second data processor.
Regarding Claim 31, the reference application teaches in claim 33 sensor units is configured for encrypting the surroundings sensor data, and the respective communication interface of the respective sensor unit is configured for wired transmission of the encrypted surroundings sensor data to the parking controller.
	Regarding Claim 32, the reference application teaches in claim 34 first data processor includes an electrical terminal for connecting an electrical line to allow the first data processor to be supplied with electrical energy from a motor vehicle battery. 
	Regarding Claim 33, the reference application teaches in claim 35 first data processor includes an electrical energy store for the internal electrical energy supply.
	Regarding Claim 39, the reference application teaches in claim 40 the cloud server is configured to ascertain, based on the at least one of the output data and the surroundings sensor data, dimensions of at least one of a vacant space in the surroundings and a space in the surroundings that is occupied by a motor vehicle, and is configured to ascertain surroundings data corresponding to the ascertained dimensions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “parking control unit” in claims 21, 25, 26, 28, 34, 36-38, and 40. “First data processing device” in claims 21, 25, 26, 28, 30, 32-34, 36-38, and 40.  “Sensor unit(s)” in claims 21, 25, 31, 34-38, and 40. “Communications module” in claim 21, 27, 34-38, and 40. “Second data processing device” in claims 21-24, 27, 28, 30, 34, 36, 37, 38, and 40. “Main control unit” in claim 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe second communications interface and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 20180043884 A1).
In Claim 37, Johnson teaches A system of adapting a motor vehicle, comprising (Fig. 1 element 100 vehicle [0002] A system, device, and methods for a parking assistance control unit are disclosed): a parking control unit (Fig. 2 element 214 sensor control unit); and one or more sensor unit(s) ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing via a bus or a  Controller Area Network (CAN) bus, of the motor vehicle (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices. [0016] Accordingly, the communication path 213 may be provided by a vehicle bus, or combinations thereof, such as for example…a Controller Area Network (CAN) bus configuration)); wherein the parking control unit includes a bus communications interface for the wired receiving of the environment sensor data via the bus (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein a first data processing device including a communications module is installed in the motor vehicle (Fig. 5 element 200 parking assistance control unit element 502 communication interface. Fig. 1 element 100 vehicle with element 200 parking assistance control unit), the communications module being configured to receive the environment sensor data in a wired manner, via the bus ([0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices. Fig. 5 element 200 parking assistance control unit element 502 communication interface element 213 communication path), the communications module being configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device. ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30, 34-36, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20180043884 A1) in view of Genc (US 20130057686 A1).
In Claim 21, Johnson teaches A device for sensing an environment of a motor vehicle, comprising ([0002] A system, device, and methods for a parking assistance control unit are disclosed [0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): a parking control unit (Fig. 2 element 214 sensor control unit); a first data processing device (Fig. 1 element 200 parking assistance control unit); one or a plurality of sensor unit(s) ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking control unit has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensor unit(s) in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).)
Johnson fails to teach, but Genc teaches so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Genc because it facilitates having a smartphone transmit data related to the parking spot to a remote system.
In Claim 22, Johnson fails to teach, but Genc teaches wherein the second data processing device is configured to transmit the environment sensor data and/or the environment data via the further wireless communications network to the Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Genc because it facilitates having a smartphone transmit data related to the parking spot to a remote system.
In Claim 23, Johnson fails to teach, but Genc teaches wherein the second data processing device includes a mobile user terminal and/or a mobile phone. (Genc [0010] The communication device can be a smartphone.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Genc because it facilitates having a smartphone as a communication device.
In Claim 24, Johnson teaches wherein the second data processing device includes a main control unit for a motor vehicle. ([0036] The touch screen 206 operates to provide visual output or graphic user interfaces such as, for example, maps, navigation, entertainment, information, infotainment, and/or combinations thereof.)
In Claim 25, Johnson teaches wherein the parking control unit and the first data processing device are switched in parallel with at least one of the respective communications interfaces of the sensor unit(s) in terms of communications technology, so that the parking control unit and the first data processing device are directly connected to the at least one communications interface in each case. ([0045] The handheld mobile device 222…by way of example, may be a device including hardware (for example, chipsets, processors, memory, etc.) for communicatively coupling with the network cloud 218, and also include an antenna for communicating over one or more of the wireless computer networks described herein. [0042] the vehicle network 212 may be communicatively coupled to receive signals from global positioning system satellites. Fig. 2 element 212 vehicle network, element 213 communication path, and element 214 sensor control unit) both the sensor control unit and the parking assistance control unit can be connected to a communication interface. 
In Claim 26, Johnson teaches wherein the parking control unit is indirectly connected to at least one of the respective communications interfaces with the aid of the first data processing device in terms of communications technology, so that the environment sensor data transmitted via the at least one communications interface are loop-able through the first data processing device to the parking control unit. (Fig. 2 element 214 sensor control unit, element 213 communication path, and element 200 parking assistance control unit [0030] the parking assistance control unit 200 operates to receive input data, and provide data to…the sensor control unit 214)
In Claim 27, Johnson teaches wherein the communications module has a first communications interface for the wired receiving of the environment sensor data ([0016] Accordingly, the communication path 213 may be provided by a vehicle bus, or combinations thereof, such as for example…a Controller Area Network (CAN) bus configuration), and a second communications interface for the transmission of the environment sensor data and/or the environment data to the second data processing device. ([0043] The wireless communication 226, 228 and 230 of the network cloud 218 may be based on one or many wireless communication system specifications. For example, wireless communication systems may operate in accordance with one or more standards specifications including, but not limited to…Bluetooth)
In Claim 28, Johnson teaches wherein the parking control unit and/or the first data processing device and/or the second data processing device is/are configured to ascertain dimensions of a free area of the environment and/or dimensions of an area of the environment occupied by a motor vehicle based on the environment sensor data, and to ascertain environment data corresponding to the ascertainment of the respective dimensions. ([0012] FIG. 6 is an example process in the parking assistance control unit of FIG. 2. [0082] the parking assistance control unit at operation 606 determines whether a respective parking zone includes at least one parking location that is available for parking the vehicle. [0087] The availability of a parking location within a parking zone may be based on whether the parking location is not occupied. Other considerations of a parking location availability may also include whether the parking location has dimensions sufficient to receive the vehicle 100, whether due to the space allotted to the parking location, or whether other vehicles have parked such that the vehicle 100 may not fit properly in the parking location.)
In Claim 29, Johnson teaches wherein a position sensor for sensing a position of the motor vehicle is provided ([0049] The geographic information displayed by the navigation graphic user interface 300 may be based at least in part on information provided by GPS systems, and further rendered by mapping applications, which may be provided by servers, such as server 233 (see FIG. 2).), and the first data processing device is configured to transmit position data corresponding to the sensing of the position to the further data processing device, so that the second data processing device is able to transmit the position data via the further wireless communications network to the Cloud server. ([0042] The antenna 220 may include one or more conductive elements that interact with electromagnetic signals transmitted by global positioning system satellites. The received signals may be transformed into a data signal indicative of the location (for example, latitude and longitude positions), and further indicative of the positioning of the vehicle with respect to road data, in which a vehicle position can be indicated on a map displayed via…the handheld mobile device 222 over wireless communication 230 through the network cloud 218.)
In Claim 30, Johnson teaches wherein the position sensor is integrated into the first data processing device or into the second data processing device. ([0048] the navigation graphic user interface 300 may be presented to a vehicle user through…the handheld mobile device 222)
In Claim 34, Johnson teaches A motor vehicle, comprising: a device for sensing an environment of a motor vehicle, including (Fig. 1 element 100 vehicle [0002] A system, device, and methods for a parking assistance control unit are disclosed [0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): a parking control unit (Fig. 2 element 214 sensor control unit); a first data processing device (Fig. 1 element 200 parking assistance control unit); one or a plurality of sensor unit(s) ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking control unit has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensor unit(s) in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and   wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), 
Johnson fails to teach, but Genc teaches so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Genc because it facilitates having a smartphone transmit data related to the parking spot to a remote system.
In Claim 35, Johnson teaches wherein the communications module is connected by a wired connection only to the particular communications interface of the sensor unit(s) whose environment sensors are mounted laterally to the right and/or left of the motor vehicle. (Fig. 1 sensor device element 104 left and right of vehicle element 100 [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices. Fig. 5 element 200 parking assistance control unit element 502 communication interface)
In Claim 36, Johnson teaches A method for sensing an environment of a motor vehicle using a device, the method comprising (Fig. 1 element 100 vehicle [0002] A system, device, and methods for a parking assistance control unit are disclosed [0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): sensing an environment of a motor vehicle using environment sensor(s), wherein the device includes ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): a parking control unit (Fig. 2 element 214 sensor control unit); a first data processing device (Fig. 1 element 200 parking assistance control unit); one or a plurality of sensor unit(s) ([0016] A plurality of sensor devices 102, 104, and 106), each having one or a plurality of the environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking control unit has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensor unit(s) in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), Attorney Docket No. BOSC.P11291US/1001057356Second Preliminary Amendmentproviding wired transmitting of environment sensor data corresponding to the sensing with the aid of the respective communications interface of the sensor unit(s) (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); providing wired receiving of the environment sensor data with the aid of the first data processing device ([0030] the parking assistance control unit 200 operates to receive input data, and provide data to, the vehicle navigation device 202, the sensor control unit 214, and to other devices [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); and transmitting the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network with the aid of the first data processing device to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), 
Johnson fails to teach, but Genc teaches so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.);so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to the Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Genc because it facilitates having a smartphone transmit data related to the parking spot to a remote system.
In Claim 38, Johnson teaches A system for sensing an environment of a motor vehicle, comprising: a device for sensing an environment of a motor vehicle, including (Fig. 1 element 100 vehicle [0002] A system, device, and methods for a parking assistance control unit are disclosed): a parking control unit (Fig. 2 element 214 sensor control unit); a first data processing device (Fig. 1 element 200 parking assistance control unit); one or a plurality of sensor unit(s) ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface 74176139.16U.S. National Stage of PCT/EP2017/069353for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking control unit has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensor unit(s) in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), 
Johnson fails to teach, but Genc teaches so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.); and the Cloud server, which includes a communications interface to receive the environment sensor data and/or the environment data via the further wireless communications network. (Fig. 11 remote system 1104 collects data from these sensor platform vehicles.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Genc because it facilitates having a smartphone transmit data related to the parking spot to a remote system that collects data from the sensors.
In Claim 39, Johnson fails to teach, but Genc teaches wherein the Cloud server is configured to ascertain dimensions of a free area of the environment and/or dimensions of an area of the environment occupied by a motor vehicle based on the environment sensor data and/or the environment data, and to ascertain environment data that correspond to the ascertainment of the respective dimensions. ([0083] The remote system is enabled to access data bases and does image registration and makes the decision if a parking spot is occupied or not based on the received image)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Genc because it facilitates having a remote system decide if the parking spot is occupied or not based on the data received.
In Claim 40, Johnson teaches A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for sensing an environment of a motor vehicle using a device, by performing the following ([0004] one or more processors coupled to the wireless communication interface and in communication with the plurality of sensor devices, the one or more processors for controlling operations of the parking assistance control unit. The memory for storing data and program instructions used by the one or more processors, wherein the one or more processors are configured to execute instructions stored in the memory. The parking assistance device determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle.): sensing an environment of a motor vehicle using environment sensor(s), wherein the device includes ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): a parking control unit (Fig. 2 element 214 sensor control unit); a first data processing device (Fig. 1 element 200 parking assistance control unit); Second Preliminary Amendment one or a plurality of sensor unit(s) ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of the environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking control unit has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensor unit(s) in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), providing wired transmitting of environment sensor data corresponding to the sensing with the aid of the respective communications interface of the sensor unit(s) (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); providing wired receiving of the environment sensor data with the aid of the first data processing device ([0030] the parking assistance control unit 200 operates to receive input data, and provide data to, the vehicle navigation device 202, the sensor control unit 214, and to other devices. [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices. Fig. 5 element 200 parking assistance control unit element 502 communication interface); and transmitting the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network with the aid of the first data processing device to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).),
Johnson fails to teach, but Genc teaches so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.); so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to the Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Genc because it facilitates having a smartphone transmit data related to the parking spot to a remote system.
In Claim 41, Johnson teaches wherein the first communications interface is a bus communications interface, ([0016] Accordingly, the communication path 213 may be provided by a vehicle bus, or combinations thereof, such as for example…a Controller Area Network (CAN) bus configuration) and the second communications interface is a Wireless Local Area Network (WLAN) or a Bluetooth communications interface ([0043] The wireless communication 226, 228 and 230 of the network cloud 218 may be based on one or many wireless communication system specifications. For example, wireless communication systems may operate in accordance with one or more standards specifications including, but not limited to…Bluetooth)
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20180043884 A1) in view of Genc (US 20130057686 A1) in further view of Brahner (US 20150156010 A1).
In Claim 31, Johnson teaches and the respective communications interface of the sensor unit(s) is configured to transmit the encrypted environment sensor data in a wired manner. (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.)
Johnson fails to teach, but Brahner teaches wherein the sensor unit(s) is configured to encrypt the environment sensor data ([0008] encrypted data are interchanged between a sensor and a controller via a bus, wherein a piece of information that is necessary for decrypting the interchanged data is provided by a user of the motor vehicle by a portable apparatus.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Brahner because it facilitates having encrypted data between the sensor and a controller via a bus.
Claim 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20180043884 A1) in view of Genc (US 20130057686 A1) in further view of Boss (US 20170146354 A1).
In Claim 32, Johnson fails to teach, but Boss teaches wherein the first data processing device includes an electrical connection for connecting an electrical line in order to be able to supply the first data processing device with electrical energy from a motor vehicle battery. ([0086] Client data processing system 518 provides the data processing capabilities of electric vehicle 506 and is coupled to battery 516)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Boss because it facilitates having a battery coupled to the processing system.
In Claim 33, Johnson fails to teach, but Boss teaches wherein the first data processing device includes an electrical energy store for the internal electrical energy supply. ([0086] Client data processing system 518 provides the data processing capabilities of electric vehicle 506 and is coupled to battery 516)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Johnson with the teachings of Boss because it facilitates having a battery coupled to the processing system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664